     Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 1 of 6 PageID 1




                        UNrrED STATES DISTRICT COURT
                         MIDDLE I)ISTRICT OF FLORIDA
                               TAMPA DMSION
■INITED      STATES OF AMERICA,
        Plaintl氏


V.                                                        Case   No.:

JAYAM KRISHNA ryER, M.D.,
JAYAM KRISHNATTER M.D., P.A.,
d/b/a Creative Health   Center,

        Defendants.


                                      COMPLAINT
        The United States ofAinerica sues the defendants under the False Clailns Act,31

UoS.C.§ 3729,ct scq。 ,(the“ FCA")and a■ eges:

Io      PARTIES,JURISDICTION,AND VENLE
        l.   The Court hasjurisdictlon over this action under 28 UoS.C,§ §1331,1345,

1355.

        2.   Venue ln the Middle District ofFlorida is proper under 28 UoS.C.§ §1391

and 1395.

        3.     The United States sues for treble damages and civil penalties under the

FCA.

        4.     At all relevant times, the defendantJayamKrishna Iyer, M.D., was

licensed under Florida law to practice medicine in Clearwater, Florida" Dr. Iyer

specialized in anesthesiology and pain management. Dr. Iyer was registered with the

United States Drug Enforcement Administration (DEA) under DEA regisffation
            Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 2 of 6 PageID 2




number AK200 6648. Dr.Iyer was also an approved Medicare provider until December

2,2017.

            5.       The defendant Jayam Krishnalyer M.D., P.A., doing busiless as the

Creative Health Center, is a Florida professional corporation owned and operated by Dr.

Iyer as     a   pail management clinic. The Creative Health Center's principal place of

business is Clearwater, Florida.

Ⅱ.      LEGAL BACKGROIJND
            6.       The FCA imposes liability on any person who "knowingly presents, or

causes to be presented, a false or fraudulent claim for payment or approval."          3l U.S.C.

$$ 372e(aX1)(A).

            7.       "Knowingly" and "knowing" mean actual knowledge of the information,

as   well   as deliberate ignorance or reckless disregard   ofthe truth or falsity of the

information. Specific intent is unnecessary. 3l U.S.C.         $ 3729(bX1).

            8.       "Material" means "having   a   natural tendency to influence, or be capable

of influencing, the payment or receipt of money or property. " 31 U.S.C. 5 3729b)@).

            9.       "Claim" means "any request or demand, whether under        a contract   or

otherwise, for money or property" (i) that "is presented to an officer, employee, or agent

ofthe United States"; (2) that "is made to a conffactor, grantee, or other recipient, if the

money or ploperty is to be spent or used on the Govemment's behalf or to advance a

Govemment program or intelest, and if the [] Govemment [] providers or has provided

any portion of the money or properry requested or demanded or [] will reimburse such

contractor, grantee, or other recipient for a portion ofthe money or property which is

requested or demanded[.]" 31 U.S.C. S 3729b)Q).
    Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 3 of 6 PageID 3




       10.    The United States, through the Deparfment of Health & Human Services

and the Centers for Medicaid & Medicare Services ("CMS"), runs Medicare, which is a

federally funded healthcare program for people older than sixty-five, people younger

than sixty-five with certain disabilities, and people with end-stage renal disease.

       11.    Medicare is divided into parts that provide different aspects of medical

care.PartA covers hospital and other inpatient services. Part B covers physician

outpatient services, among other things. Part C covers managed care plans, which

involve private insurance companies contracting with CMS to provide Medicare services

to beneficiaries through approved plans. Part D provides coverage for prescription drugs.

       72.     CMS administers Medicare in Florida through First Coast Service

Options, Inc., which acts as a fiscal intermediary by reviewing, approving, and paying

Medicare claims from providers who treat Medicare patients.

Itr.   DR. fTER ADMITS FRAUDULENT CLAIMS TO MEDICARE

       13.     On August24,2018, the United States filed a one-count information

against Dr. Iyer for healthcare fraud. Contemporaneously, Dr. Iyer pleaded guilty to that

offense. See Exhibit 1, Signed Plea Agreement.

       74.     Dr. Iyer admitted that,   as an approved   Medicare provider, she was

obligated (1) to provide truthful information; (2) to neither make nor use any materially

false, fictitious, or fraudulent statements in connection with the delivery of or payment

for health care services to Medicare beneficiaries; and (3) to comply with all Medicare

and state laws and regulations.




                                              3
        Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 4 of 6 PageID 4




        15.    Dr. Iyer admitted that beginning as early     as   July, 2011, and continuing

through December, 2017 , she engaged in a scheme to defraud Medicare by billing or

causing to be billed services that were not rendered.

        16.    Specifically, Dr. Iyer admitted submitting or causing the submission        of

false and fraudulent claims for face-to-face office visits under current procedural

terminology ("CPT") code 99213. Dr. Iyer admiued that certain patients did not go to

Dr. Iyer's office for an office visit and that   she did not examine those patients on the

dates that she submitted a   claim for aface-to-face office visit. Rather, afamrTy member

of the Medicare beneficiary went to the office with a note requesting that Dr. Iyer issue

prescriptions for the patient, including Schedule     II controlled   substances. Dr. Iyer gave

those prescriptions to the family member, despite not examining the patient, in violation

of Florida law.

        17.    The patients known to the United States and Dr. Iyer at the time of the

plea agreement included patients W.K., J.L., K.B., R.V., J.8., B.R., and A.Q. For those

patients, Dr. Iyer submitted or caused the submission of $51 ,521tn false and fraudulent

claims to Medicare under Parts B and D.

        18.    As part of her plea agreement, Dr. Iyer agreed to forfeit $51,521, which

she admitted obtaining through healthcare fraud.       Dr. Iyer also agteed to surrender her

DEA regisffation and Florida medical license.

                                        COUNT ONE
                                       False Claims Act
                                 Presentation of false slaims
                                  31 U.S.C. S 372e(a)(1XA)

        19.    The United States re-alleges paragraphs 1 through 18.




                                                  4
    Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 5 of 6 PageID 5




       20.       As more particularly described in the foregoing paragraphs, Dr. Iyer

admitted engagingin a criminal scheme to defraud Medicare by submitting or causing

the submission of false and fraudulent claims to Medicare for face-to-face office visits.

Thus, the defendants knowingly presented or caused to be presented false or fraudulent

claims for payment or approval in violation of the False Claims Act.

       21.       As a result, the United States suffered damages of at least $51,521 and

likely hundreds of thousands of dollars more in payments to the defendants.

                                      COTINT TWO
                                     Unjust Enrichment

       22.       The United States re-alleges paragraphs   I through   18.

       23.       The United States claims the recovery of all money by which the

defendants were unjustly enriched.

       24.       As a consequence of the conduct described above, the defendants were

unjustly enriched at the expense of the United States in an amount to be determined

which, under the circumstances, in equity and good conscience should be retumed to the

United States.




                                               5
       Case 8:19-cv-00446 Document 1 Filed 02/20/19 Page 6 of 6 PageID 6




                                  PRAYER FOR RELIEF

       1.      On the fust count under the False Claims Act, for the amount of the

United States' damages, trebled   as required      by law, minus the amount paid as restitution

to the United States, and such civil penalties as are required by law, together with all

further just and appropriate relief.

       2.      On the second count for unjust enrichment, for the amount of the United

States' damages, together with all further just and appropriate relief.

       3.      On all counts, an award of costs.


                              DEMAND FOR JURY TRIAL

       The United States demands       a   jury trial.

                                                 Respectfully Submitted,

                                                 MARTA CTIAPA LOPEZ




                                                 Florida Bar No.71
                                                 LINDSAY SAXE GRIFFIN
                                                 Assistant United States Attorney
                                                 Florida Bar No. 72761
                                                 400 North Tampa Sffeet, Suite 3200
                                                 Tampa, FL 33602
                                                 Telephone No. (813) 274-6000
                                                 Facsimile No. (813) 274-6200
                                                 Randy.Harwell@usdoj. gov
                                                 Lindsay.Griffin@usdoj. gov

                                                 Attorneys for the United States




                                                   6
                              Case 8:19-cv-00446 Document 1-1 Filed 02/20/19 Page 1 of 1 PageID 7
JS   41   (Rev. 06/17)                                                       CIVIL COVER SⅡ EET
                                                                                                                                                                                                                                           ¨
                                                                                    阻認策路潔総 鑢 快部鯨 :蹴 遺
                                                                                                    鷲駐 搬 鐵                                                                                             認康桜 鳳 ぶ留
                翼慇 議
蝋 鋼 躍 i黒機 躍 場rSEEIN鍛  鍮 vs :霧
                     じmα   avA濯 メTP4GE OF rrIS FOλ ヒ                                                                   ,




I。   (a)PLAINⅡ FFS                                                                                                     DEFENDANTS
unned states of Ame“ ca                                                                                              Jayam Krishna lyer, M.D.
                                                                                                                     Jayam Krishna lyer, M.D., P.A.
     (b)Co・ lnty ofRcJdcn∝ ofFirst h"ed Phlntiff                                                                       County of Residence of Fist Listed                     Defmdant         Pinellas
                                  (EXCEPT      N   U,S.   PL/WNFF   CASES)                                                                                  (Ⅳ じSP“ 昴獲 F                CISES OMり
                                                                                                                       NOTE        IN LAND CONDEMNAT10N CASES,USE Iヨ E LOCATION OF
                                                                                                                                   IHETRACT OFLAND                       Ⅳ   OLVED

        (c)   attomeys {Fim   Name, Addrus, and Telephone Number)                                                       Attomeys rf/肋 ο ″
                                                                                                                     Dale Sisco              “
Lindsay Saxe Griffin, AUSA                                                                                           Sisco‐ Law
400 N. Tampa St. Suite 3200 Tampa, FL 33602 (813)274-6180                                                            ll10 N.F!o日 da Ave.丁 ampa,FL 33602(813)224-0555
 Ⅱ  ぼ




         BASIS OF JURISDICTIONrP″                          α″tr¨ ′
                                                                 ″0″ θBα       O′   リ
                                                                                    み                 ⅡIo      CITIZENSHIP OF PRINCIPAL PARTIESrPね                                                      re α
                                                                                                                                                                                                           ηtr"“ 0"′ Bα ヵr P7α ″,「
                                                          “                                                          r伽 啄Sお Cas●
                                                                                                                     ο                    (崩 fJJ                                                       a"da′ B.x,/1ttb"滋 ″リ
          U.S.   Govemmt               O   3     Federal QuesdOll                                                                              PTF                 DEF                                                       PTF        DEF
                                                                                                                 “
              Plaintiff                             ″ SCの 切7"″            αPa″リ                           Citzen ofThis State                      El l             □ 1      horporated ο″Pnllclpal Placc                     C1 4     E1 4
                                                                    `N″                                                                                                          ofBtthess ln Tbs State

il 2      U.S.   Govmmt                O   4     D市 ersiサ                                                 Ct― ofAno■ er            State           E1 2             口   2    lncoIPorated   α″
                                                                                                                                                                                             ′PrmcIPal Placc                   □   5    口5
              Defmdmt                                    ″ Cla_‐ 2ぉ 力tpび乃 瀬‐ 1771た 笏 IIrJ                                                                                        ofBushess ln Anoぬ cr State
                                                    `"″ “
                                                                                                          Ci― or SubJ∝ t ofa                   EJ 3                 日   3 Foreign Naton                                        □   6    □6


Ⅳ       o NATIIRE OF SUIT                  'e   an "X" in One Bq                                                                                                     Click hcrc for:


口 110 1nsurance                          PERSONAL INJIRY                  PERSONAL INJtRY                 E3 625 Drug Related Seare                  口 4224H梵 J28 USC 158                             0( 375 Fslse Clsim Acr
□ 120 Marllle                         □ 310 Aiplane        E1 365 PcrsonallnJ町     ―                                 ofPropo 21 USC 881              E1423'Vith血 wal                                  D 376QuiTm(31        USC
□ 130 Miuer Act                       □ 315 ATlane Product        Product Liablllw                        □ 690 0ther                                      28 USC 157                                          3729(a))
0 140 Negolable lnsmlment                   Liabib∼             □ 367 Healtb Care/                                                                                                                    D    400 State Reapportiommt
口    150 Rcco、 ℃り Of(>erpa■ ment      口 320 Assault,Llbel&       Pbanllacelltical                                                                                                                     O    410 ADtitrust
          &Enforccmcnt ofJudpent                Slandcr               PerSollal lnJ町                                                                 □ 820 CoD里 gbも                                   D    430 Bmks and Buking
0 151 Medlcare Act                    EJ 330 Federal Bttloン gs'         Product Llabiliリ                                                             口 830 Patent                                     D    450 Comsce
□ 152 Recoveγ ofDefaulted                       Liabilitv              □ 368 Asbcstos Pcrsonal                                                       口 835 Paに ―Abb“宙ated                             O    460 Deportation
          smdetlt Loans               E13Ю       Mannc                 lnJtt Product                                                                            “ Applicatloll
                                                                                                                                                           New Drug                                   fl   470 Rrckets Influmced           md
          CXCludCS VCtcrms)           □ 345N4arlnc Product                   LiablLty                                                                □ 840 Trademark                                              Corrupt Orgeiztiom
□ 153 Rccow7 0f∝ erpaymm                        Liabibけ                PERSONAL PROPERTY                                                                                                              fl   480    Commq Credit
                                                                                                                                                      ヨ コ ヨ ロ ヨ



       ofVctcran's BencSts            口 350 Motor Vehlcle              口 3700山 er Fraud                   tr   710 Fair Labor    Standr&                          861 HIA(1395o                       D 490       Cable/Sat Tv
3 16KI Sわ cnolders'stuts              口 355 Motor Velllclc          EJ 371 Tru止         h Lcndlllg                   Act                                          862 Black Lullg(923)                D 850 Secuiti*/Comoditiesl
0 190 0ther Contract                            Product LiabiIリ        ロ 380   0tllcr Pcrsonal            O    720   Labor/1\{roag:mt                             863 DWC/DR'コ Ⅳ(405(g))                          Exchange
□ 195 Contract Product Liabliサ        口 360 0ther Personal                   RЮ FHり       Damge                     Relatim                                       864 SSⅡ )Title XVI                  O    890 Other Statutoiy Actiom
3 196 Franchlse                                 lnJtt         E1 385 Propctt Da■ nagc                     il   7,10 Railway hbor Act                              865 RSI(405(g))                     O    891 Aerimltwsl Acts
                                      E1362 PmmIInJIy―               Product Llab■ サ                      O    751 Fmily md Medical                                                                   D    893 Envkmntsl Maters
                                                                                                                   [,ave Act                                                                          D    895 Freedom of Infomation
                                                                                                          fl   790 Other labor Litigation                                                                         Act
D 2l0IadCondemation                   O rl40 Oths Civil Righs             Erbees Coqrus:                  O    791 Employe       Retiremt                         870 Tttes c S Plaultfl              il   896 Arbitration
3    220 Forrclosue                   O zl4l Voting                    D .163 Alien Detaine                          lncome    Scuiry Act                             or Defendant)                   al   899 Administrative Procedue
O 230RentLese&Ejsment                 O 442 Employnent                 C, 510 Motiom to Vacate                                                                    8711R‐ ILrd     P御                              AclReview or Appeal of
tr   240 Torts to Iind                O ,143 Houing/                           S@tence                                                                                26 USC 76" "v                               Agency Decision
O    245 Tort Product Liabiliry              Accomodations          D 530Gwal                                                                                                                         3    9-50   Constitutiomlity of
O    290 AII Oths Ral Properry        O ,145 Amu. w.iDisbilitia - O 535 DathPemlry                                                                                                                                State Stanrtes
                                             Employmmt                 Other:
                                      O .146 Amer. rvrDigbilities - fl 5,()Mmdmu&Otha                     コ 4650■ cr lmmttmtiOn
                                             Oths                   O 550 Civil Rigbts                               Actlons
                                      3 zl48 Education              O 555 Prism Condition
                                                                    O 560 Civil Detainee -
                                                                               Conditions    of
                                                                               Confinmmt
         ORICIN/Pra″             ″の′Bα の
                           .だ Fつ ァ
                          fl1 2 Rennovcd hm “                E13     Rclrlandcd iOm                  E14 Reinstated or            Ll   5 Transfened from                     郵    6 Multidistrict                   □ 8 Multidishct
          認釧 ng                   Statc Court                        APpellatc Court                      Reopened                       Anotllcr Dist● ct                             Litigation -
                                                                                                                                                                                       Transfu
                                                                                                                                                                                                                             Litigation―
                                                                                                                                                                                                                            Dtrcct Fllc

                                               ite the U.S. Civil Statute under which you are filing (Do nol               cire jurisdictional sTalutes unlcss           dirv6ily):

VI.CAUSE OF ACTION                         Brief description of cause
                                           Civil               for conduct that is     to Crim Plea                                                                                 to HCF, one count informat
VⅡ .REQUESTED IN     O cnpcr rr rHIS IS A clAss                                 ACTIoN     DERIAND S                                                                      CttCK YES onlyifd∝ 騒ndcd la complaint
    COMPLAINT:          UNDER RULE 23. F.R.Cv.P.                                                                                                                         JIRY DEⅣ 麟ぶD:                     EI Ycs             □ No

VⅡ I.RELATED CASE(S)
                      (*e insfiactions)
     IF ttW                             JUDGE                                                                                                                     DOCKET NUNBER
DATE
02/20/2019

     RECEIPT岸                     愚 10tINT                                     想 PLヽ下 C IFP                                                                                            MAG JLIDGE
                  Case 8:19-cv-00446 Document 1-2 Filed 02/20/19 Page 1 of 2 PageID 8

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


             UNITED STATES OF AMERICA,                            )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No.
                                                                  )
             JAYAM KRISHNA IYER, M.D.,                            )
           JAYAM KRISHNAIYER, M.D., P.A.,                         )
              d/b/a Creative Health Center,                       )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JAYAM KRISHNA IYER, M.D.
                                           1012 DRUID ROAD
                                           CLEARWATER, FL 33756




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: LINDSAY SAXE GRIFFIN, AUSA
                                           UNITED STATES ATTORNEY'S OFFICE
                                           400 N. TAMPA ST. SUITE 3200
                                           TAMPA, FL 33602



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                   Case 8:19-cv-00446 Document 1-2 Filed 02/20/19 Page 2 of 2 PageID 9

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                 Case 8:19-cv-00446 Document 1-3 Filed 02/20/19 Page 1 of 2 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                       MiddleDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Florida


             UNITED STATES OF AMERICA,                            )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No.
                                                                  )
             JAYAM KRISHNA IYER, M.D.,                            )
           JAYAM KRISHNAIYER, M.D., P.A.,                         )
              d/b/a Creative Health Center,                       )
                                                                  )
                           Defendant(s)                           )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) JAYAM KRISHNAIYER, M.D., P.A.
                                           1012 DRUID ROAD
                                           CLEARWATER, FL 33756




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: LINDSAY SAXE GRIFFIN, AUSA
                                           UNITED STATES ATTORNEY'S OFFICE
                                           400 N. TAMPA ST. SUITE 3200
                                           TAMPA, FL 33602



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
                   Case 8:19-cv-00446 Document 1-3 Filed 02/20/19 Page 2 of 2 PageID 11

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
